Title: To George Washington from Benjamin Tupper, 23 March 1781
From: Tupper, Benjamin
To: Washington, George


                  
                     Sir
                     
                        c.23 March 1781
                     
                  
                  Mr Shaw’s solicitations are the only moving cause with me to wish he might obtain a Discharge.  I am your Excellencys most obedit humble Servant
                  
                     Benj. Tupper  Colo. 10 M. Regt
                  
               